DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 17/051,623 on April 21, 2022. Please note Claims 9-13, 15, 18, 19 and 21-25 are pending and have been examined. Please note Claims 10, 11 and 18 have been withdrawn from consideration in light of an earlier restriction requirement.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 9, 12, 13, 15, 19 and 21-25 are rejected under 35 U.S.C. 102(a) as being anticipated by Kawano et al. ( US 2011/0121738 A1 ).

	Kawano teaches in Claim 9:
	A drive sub-circuit for supplying a drive voltage to an nth electrode layer in a light-emitting circuit ( Figure 2, [0049] discloses a light-emitting device. Figures 3 and 4 show the driving circuitry for the various EL layers, as described below ), 
	the light-emitting circuit comprising N light-emitting layers ( Figure 2, [0050]-[0052] discloses three (read as N=3) light-emitting layers 104, 104a and 104b ) and N+1 electrode layers ( Figure 2, [0050]-[0052] disclose four (N+1) electrode layers, which are identified in Figure 2 as 102, 102a/106, 102b/106a and 106b ), 
wherein the N light-emitting layers and the N+1 electrode layers are arranged in a laminated manner ( Figure 2 shows the laminated/stacked/overlay manner ), and 
an nth---- light-emitting layer is provided between an nth electrode layer and an (n+1)th electrode layer ( Figure 2 shows one of the light-emitting layers, such as 104 (n=1/first light-emitting layer) which is between two electrode layers 102 and 102a/106 ); and 
N is an integer greater than 1, and n is a positive integer less than or equal to N. ( As noted above, there are N=3 light-emitting layers and 104 corresponds to n=1 )
	the drive sub-circuit comprising a voltage selector and M pixel drive sub-circuits, wherein M is a positive integer ( Figures 3 and 4, [0058]+, [0075]+ disclose one pixel P with the three stacked EL layers, EL1 to EL3, as shown. [0060] discloses a current source A1 to A5 which provide a current to the EL layers and Figure 4, [0077] disclose the transistor layout of those current sources. Please note aspects such as an input voltage signal from a signal processing circuit which is then converted into a digital signal corresponding to a current to flow through the EL layers. Respectfully, these circuits shown in Figures 3 and 4 are a reasonable interpretation of a voltage selector for a pixel P, i.e. several (M is a positive integer) sub-circuits for each pixel P. Respectfully, the level of the voltage affects the equations taught by Kawano (see [0078]+) which results in the determined current level and subsequent brightness of the EL layer; this is respectfully a reasonable interpretation of voltage selector );
	wherein the mth pixel drive sub-circuit is used for controlling to output an mth drive voltage to the voltage selector under the control of a gate drive signal input by a corresponding gate line and an mth data voltage on an mth data line ( Figure 1, [0045]+ disclose a plurality of pixels P and each pixel is located at an intersection of a scanning/gate line (such as R1) and a data line (such as D1). As noted above, the interpreted voltage selector are the elements shown in Figures 3 and 4, which again, apply to each pixel P ); 
m is a positive integer less than or equal to M ( As noted above, there are a plurality of current sources and transistor layouts and each pixel is made up of multiple of these elements ); and 
wherein the voltage selector comprises a selection control terminal and the voltage selector is used for selecting either (i) providing a drive voltage supplied by one pixel drive sub-circuit to the nth electrode layer or (ii) providing a grounding voltage directly inputted by a predetermined drive voltage terminal under the control of a selection control signal inputted by a selection control terminal of the voltage selector. ( Figures 4A-4C, [0075]+ disclose aspects of the interpreted voltage selector, i.e. the aspects shown in Figures 3 and 4A-4C. In particular, [0078] discloses that in response to the input voltage signal VGS1 (predetermined drive voltage terminal) being applied to transistor Q1 (read as a selection control terminal), a current is determined, etc. These aspects are continued as the current sources A1-A5 and as shown in Figure 3, they control the current applied to the various EL layers/electrode layers. As for the grounding voltage being directly inputted, please see Figures 3, 4A/4B, etc, which show a grounding source, such as N9, though for each of the electrode layers (note A1-A3, A5, etc, are described as being connected to a grounding source). [0060], [0118], [0164] discloses an electrode being grounded, consistent with the cathode of a pixel circuit, which needs to be provided a grounding potential to operate. Figure 11, [0164] discloses an example in which the drive circuits are operational in light of an electrode/electrode layer being grounded. As shown, this is directly inputted in order for the cathode to operate )

	Kawano teaches in Claim 12:
	A drive circuit, comprising N drive sub-circuits according to claim 9; 
wherein an nth drive sub-circuit is connected with an nth electrode layer included in a light-emitting circuit for supplying a corresponding drive voltage for the nth electrode layer; and n is a positive integer less than or equal to N, and N is an integer greater than 1. ( Figure 3, [0060]+ disclose the voltage that is applied to the anode/cathode, which in turns causes the light-emitting layer to output a color )

	Kawano teaches in Claim 13:
	The drive circuit according to claim 12, further comprising a voltage supply unit; 
wherein the voltage supply unit is connected with an (N+1)th electrode layer included in the light-emitting circuit for supplying the corresponding drive voltage to the (N+1)th electrode layer. ( Figure 3 shows EL1, EL2, and EL3 and the voltage is applied to each of their respective anode/cathode electrode layers, as disclosed in [0050]+. Specifically, EL3 is associated with 106b, as shown in Figure 2 )

	Kawano teaches in Claim 15:
	A display device, comprising the drive circuit according to claim 12. ( [0009] discloses an active matrix type display apparatus which drives organic EL devices. Note the apparatus which houses the EL devices )

	Kawano teaches in Claim 19:
	A display device, comprising the drive circuit according to claim 13. ( [0009] discloses an active matrix type display apparatus which drives organic EL devices. Note the apparatus which houses the EL devices )

	Kawano teaches in Claim 21:
	The drive sub-circuit according to claim 9, wherein colors of the N light-emitting layers are different from each other. ( Figure 2, [0053] discloses 104, 104a and 104b correspond to red, green and blue, respectively, though the colors may be in any order )

	Kawano teaches in Claim 22:
	The drive sub-circuit according to claim 9, wherein N is equal to 3 ( As disclosed in the reasoning of Claim 1, there are three light-emitting layers, as shown in Figure 2 ), and 
wherein: 
the first light-emitting layer is a red light-emitting layer, the second light-emitting layer is a green light-emitting layer, and the third light-emitting layer is a blue light- emitting layer ( [0053] discloses that 104 (the first light-emitting layer) is red, 104a is green and 104b is blue ), 
the first light-emitting layer is a red light-emitting layer, the second light-emitting layer is a blue light-emitting layer, and the third light-emitting layer is a green light- emitting layer, 
the first light-emitting layer is a green light-emitting layer, the second light- emitting layer is a red light-emitting layer, and the third light-emitting layer is a blue light-emitting layer, 
the first light-emitting layer is a green light-emitting layer, the second light- emitting layer is a blue light-emitting layer, and the third light-emitting layer is a red light-emitting layer, 
the first light-emitting layer is a blue light-emitting layer, the second light- emitting layer is a green light-emitting layer, and the third light-emitting layer is a red light-emitting layer, or 
the first light-emitting layer is a blue light-emitting layer, the second light- emitting layer is a red light-emitting layer, and the third light-emitting layer is a green light-emitting layer. ( To address the above limitations, examiner would first note the alternative claim language (note the highlighted “or” above). Furthermore, [0053] discloses an express teaching that the colors may be in any order, essentially leading one of ordinary skill in the art to design the ordering in a number of different ways, including any of the above claimed possibilities )

	Kawano teaches in Claim 23:
	The drive sub-circuit according to claim 9, wherein the N light-emitting layers and the N+1 electrode layers are alternately arranged. ( Figure 2 shows the alternating nature of the electrode layers and light-emitting layers )

	Kawano teaches in Claim 24:
	The drive sub-circuit according to claim 23, wherein the light-emitting circuit comprises three light-emitting layers and four electrode layers ( As disclosed in the reasoning of Claim 1, there are three light-emitting layers and four electrode layers ), 
wherein the three light-emitting layers are respectively a first light-emitting layer, a second light-emitting layer and a third light-emitting layer ( Figure 2 shows 104, 104a and 104b as the first, second and third light-emitting layers, respectively ); the four electrode layers are respectively a first electrode layer, a second electrode layer, a third electrode layer and a fourth electrode layer ( Figure 2 shows 102, 102a/106, 102b/106a and 106b as the first, second, third and fourth electrode layers, respectively ), 
wherein the first electrode layer, the first light-emitting layer and the second electrode layer form a first light-emitting sub-circuit for emitting light of a first color ( Figure 2, [0050], [0053] discloses EL1 which shows 102, 104 and 102a/106 and these together provide red ), 
wherein the second electrode layer, the second light-emitting layer and the third electrode layer form a second light-emitting sub-circuit for emitting light of a second color ( Figure 2, [0051], [0053] discloses EL2 which shows 102a/106, 104a and 102b/106a and these together provide green ), and 
wherein the third electrode layer, the third light-emitting layer and the fourth electrode layer form a third light-emitting sub-circuit for emitting light of a third color. ( Figure 2, [0052]-[0053] discloses EL3 which shows 102b/106a, 104b and 106b and these together provide blue )

	Kawano teaches in Claim 25:
	The drive sub-circuit according to claim 9, wherein a luminance magnitude of each of the N light-emitting layers is adjusted by changing a voltage of each of the N+1 electrode layers. ( Figure 3, [0056] discloses the luminance increases in proportion to the current/voltage. Respectfully, by increasing the voltage from the input source, the current can be increased, resulting in increased luminance )

Response to Arguments
6.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. Applicant argues Kawano does not teach of a grounding voltage which can be directly inputted. However, in pixel circuits with an OLED element, the cathode is used as a grounding potential and Kawano teaches of an electrode N9 at one end of the pixel. Furthermore, grounding potentials are also applied throughout the layering because several of the layers can also act as cathode, in addition to the anode. Please note Figure 2, element 106 which is one such example. As a result, in order to necessarily function, there needs to be a grounding source which can be directly applied to the cathode layers of the pixel circuit. Please see the similarities between Applicant’s Figure 6 and Kawano’s Figure 4A/4B (which are enhanced areas of what is shown in Figure 3). The same directly inputted nature is shown here as well.

Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621